Citation Nr: 0634554	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for a disability due to 
asbestos exposure.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a disorder 
manifested by vertigo/equilibrium problems.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to August 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for a skin 
disorder, claimed as due to Agent Orange exposure, and for a 
disability due to asbestos exposure, are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  The record does not contain objective findings of hearing 
loss, tinnitus, or hypertension at any time either during 
service or since separation from service.

2.  The first indication of a back disorder, a sleep 
disorder, and a disorder manifested by vertigo/equilibrium 
problems in the record is found more than three decades after 
the veteran's separation from his period of service; the 
preponderance of the evidence is against a finding that any 
current back disorder, sleep disorder, or disorder manifested 
by vertigo/equilibrium problems is related to service.
CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Service connection for a disorder manifested by 
vertigo/equilibrium problems is not warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The December 2003 rating decision, and 
a December 2004 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claims were denied.   Although the veteran 
was not provided notice regarding criteria for effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after complete notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
private medical evidence.  He has not identified any 
additional evidence pertinent to these claims.  The veteran 
indicated that his primary care physician (whose records have 
been obtained) had on occasion referred him to specialists 
for various problems; however, he was unable to identify any 
of the specialists.  Thus, there are no other records to be 
obtained, and VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for a back 
disorder, hypertension, a sleep disorder, bilateral hearing 
loss, tinnitus, and a disorder manifested by 
vertigo/equilibrium problems, because there is no evidence of 
pertinent pathology in service.  The initial findings of 
pertinent pathology, if any, were many years following 
service.  Thus, while there are current findings of 
degenerative changes of the lumbar spine, sleep apnea, and 
complaints of dizziness, there is no true indication that any 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the normal findings 
on service separation examination, and the first suggestion 
of pertinent disability many years after active duty, 
relating current disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  Even under Charles, the duty to 
assist is not invoked, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).

II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to a back disorder, 
hypertension, a sleep disorder, hearing loss, tinnitus, or a 
disorder manifested by vertigo/equilibrium problems.  His 
service separation examination in August 1967 showed normal 
hearing and blood pressure findings, and normal 
musculoskeletal, spine, skin, and neurologic examinations.

The first showing of pertinent complaints or disability is in 
private physician's records dated from 1981 to 2003.  In 
March 1998, the veteran reported dizziness.  He complained of 
sleep problems of four to six weeks' duration in January 
1999.  A notation of sleep apnea was made in April 2000.  In 
November 2000, the veteran again reported difficulty 
sleeping, and was apparently referred for a sleep study.  
Degenerative changes at the L1-2 and L2-3 levels of the 
lumbar spine were shown by X-ray in January 2003.  Blood 
pressure readings were well within normal at all times.  
These private physician's records do not contain any showing 
of hypertension, hearing loss, or tinnitus.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
veteran served continuously for ninety (90) or more days, and 
if hypertension or arthritis became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

As noted above, the veteran's service medical records are 
entirely negative for complaints, diagnosis, or treatment of 
any back disorder, hypertension, sleep disorder, hearing 
loss, tinnitus, or disorder manifested by vertigo/equilibrium 
problems.  There is no objective evidence of hearing loss, 
tinnitus, or hypertension in the postservice record.  
Postservice medical records show complaints and treatment of 
degenerative changes of the lumbar spine, sleep problems, and 
dizziness, more than three decades after service.  Such 
lengthy interval between service and the initial clinical 
notation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, there is no competent 
(medical) evidence that relates any current back disorder, 
sleep disorder, or vertigo/equilibrium problems to service.

The statements and contentions of the veteran describing the 
symptoms of pertinent disability are competent evidence to 
the extent that he can describe what he experienced during 
and subsequent to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, his assertions that there is a 
nexus between current disabilities and service are not 
competent evidence.  As a layperson, he lacks the 
training/expertise to establish medical nexus by his own 
unsupported opinions.  Id.

Without any competent or objective evidence that the 
veteran's current degenerative changes of the lumbar spine, 
sleep apnea, and dizziness were manifested in service (or in 
the case of arthritis of the spine, within the first 
postservice year), and with no competent evidence of a nexus 
between such disorders and the veteran's military service, 
service connection for a back disorder, a sleep disorder, and 
a disorder manifested by vertigo/equilibrium problems is not 
warranted.  See Hickson, 12 Vet. App. at 253.  Service 
connection is not warranted for hearing loss, tinnitus, or 
hypertension because these disabilities are not objectively 
shown at any time, either in service or currently.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply, as the preponderance of the evidence is 
against these claims.


ORDER

Service connection for a back disorder is denied.

Service connection for hypertension is denied.

Service connection for a sleep disorder is denied.
Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a disorder manifested by 
vertigo/equilibrium problems is denied.


REMAND

Military personnel records reflect that the veteran's 
shipboard duties in service were such that he may have been 
exposed to asbestos.  He contends that he is entitled to 
service connection for "asbestos exposure."  He has not 
specified the disability that he believes is attributable to 
such exposure; however, the Board will assume he is referring 
to a pulmonary disorder.  The private physician's records in 
the claims folder show complaints of shortness of breath in 
October 1993.  The veteran has not been examined by VA to 
determine whether he has pertinent pulmonary disability.

There has also been no determination whether military records 
demonstrate evidence of asbestos exposure in service as is 
required in potential asbestos exposure cases (See VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21(d) 
and VAOPGCPREC 4-00 (Apr. 13, 2000)).

The veteran also contends that he has a skin disorder 
attributable to exposure to Agent Orange in service.  He was 
awarded the Republic of Vietnam Campaign medal, thus he is 
presumed to have been exposed to Agent Orange in service.  
The private physician's records in the claims folder show 
complaints of rash in November 1993, and skin tags in 
November 1999.  The veteran has not been examined by VA to 
determine whether he has pertinent skin disability that may 
be related to Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded an examination by a 
specialist in pulmonary disorders to 
determine whether he has any respiratory 
disability that could be due to asbestos 
exposure in service.  The veteran's claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should also 
elicit from the veteran a detailed 
occupational history prior to and 
following service.  Any indicated tests or 
studies should be performed.  The 
examination report must include the 
examiner's opinion as to whether the 
veteran as likely as not has a lung 
disorder related to asbestos exposure in 
service.  The examiner should explain the 
rationale for the opinions given.

2.  If and only if the VA pulmonary 
examination shows a pulmonary disability 
that could be related to asbestos 
exposure, the RO should develop the 
veteran's claim for service connection for 
residuals of exposure to asbestos under 
the guidelines set out in VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21.

3.  The RO should arrange for the veteran 
to be examined by a dermatologist to 
determine the nature and likely etiology 
of any current skin disability and 
specifically if such is related to 
exposure to Agent Orange in service.  The 
examiner must review the veteran's claims 
file in conjunction with the examination 
including the service medical records, VA 
and private medical records, and the 
statements of the veteran.  The examiner 
should provide an opinion regarding the 
nature of any dermatological disability or 
disabilities found, and opine whether it 
is at least as likely as not that any such 
current disability is related to the 
veteran's military service.  The examiner 
should explain the rationale for all 
opinions given. 
4.  The RO should then readjudicate the 
claims of service connection for a 
disability due to asbestos exposure, and 
for a skin disorder claimed as due to 
Agent Orange exposure.  If either remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


